Filed by Spectrum Brands, Inc. pursuant to Rule425 under the Securities Act of 1933 and deemed filed under Rule14a-12 of the Securities Exchange Act of 1934 IMPORTANT ADDITIONAL INFORMATION WILL BE FILED WITH THE SEC This Communication is being made in respect of the proposed business combination involving Spectrum Brands and Russell Hobbs. In connection with the proposed transaction, Spectrum Brands plans to file with the SEC a Registration Statement on Form S-4 that includes the proxy statement of Spectrum Brands and that also constitutes a prospectus of Spectrum Brands. The definitive Proxy Statement/Prospectus will be mailed to stockholders of Spectrum Brands.
